MERWIN, J.
I fail to find in this case any good ground for reversal. The action is on two notes, and the defendant cannot complain because the plaintiff has recovered on but one. Whether the defendant in fact indorsed the last note, and whether there was any duress as to the indorsement of either, were questions of fact, and disposed of by the referee in favor of plaintiff. The giving of time was a sufficient consideration. The defendant says she was not in any event to be troubled or called on for pay, but this, if a defense, was a question of fact. The defendant says that more interest was allowed than was demanded. The argument is based on what was evidently a clerical error. Besides, the aggregate of the demand is more than the recovery. The defendant was an accommodation indorser for the maker, for valuable consideration, and liable for the full amount. The judgment 'should be affirmed, without opinion. Judgment affirmed, with costs. All concur.